DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim(s) 1-11 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the container operating" in line 10.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear what container “the container operating” is referring to from the first node with the largest number of containers started.

Claim 1 recites, the limitation "the second" in line 12.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear what “the second” is referring to.

Claim 1 recites, the limitation “the container” in line 15.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear what container “the container” is referring to from the first node with the largest number of containers started.

Claim 2 recites, the limitation “the container”.  There is insufficient antecedent basis for this limitation in the claim. 

Claim 2 recites, identifying a sum… “remaining container excluding the container”.   It is unclear how the remaining container can be identified from containers that are started from the same container image.

Claim 2 recites, identifying an average resource amount.  It is unclear if an average resource amount is identified for the first, second and/or third node.  

Claim 2 recites, identifying an average resource amount that is an average of amounts of resources used by the container.  The examiner is unclear how an average can be identified amongst plurality of different amounts of resources that is used by the container.  

Claim 2 recites, identifying a sum resource amount that is a sum of amounts of resources used by a remaining container…  The examiner is unclear how a sum resource amount can be identified amongst plurality of different amounts of resources used by a remaining container.

Claim 2 recites, identifying a first surplus resources amount available by the second node.  The examiner is unclear if a single surplus resources amount value is identified or if individual surplus resource amount value for different types of resources are identified, or etc.

Claim 2 recites, determining step (i.e. last limitation).  This limitation is ambiguous since the values (i.e. first surplus, the sum resource and the average resource) used for the calculation is ambiguous.

Claim 3 recites, the limitation “the container”.  There is insufficient antecedent basis for this limitation in the claim. 

Claim 3 recites, receiving notifications about the amounts of resources used by the container from nodes operating the container among the plurality of nodes.  It is unclear if individual notifications is/are received for different types of resources from each nodes from plurality of nodes or each node sends an individual notification about  amounts resources being used, etc.  In addition, it is unclear how to distinguish the container operating in the first, second and/or third node, since the container is referring to the same container.  Is the container a distributed container wherein which a single container is distributed amongst the plurality of nodes?

Claim 3 recites, identifying the average resource amount…  It is unclear how the average resource amount can be identified based on different amounts of resources that were sent by the notifications.  Is the average resource amount being produced for different types of resources, or something else.

Claim 4 recites, receiving notifications about the amounts of resource used by remaining containers excluding the container…  It is unclear how a remaining containers can be identified amongst the containers that are started from the same container image.  

Claim 4 recites, identifying the sum resource amount…  The examiner is unclear how sum resource amount is produced based on amounts of resources that are received for different types of resources.  

Claim 5 is rejected based on rejection of claim 2 and its corresponding dependent claim.
Claim 6 recites, the limitation “the amounts of resources”.  There is insufficient antecedent basis for this limitation in the claim. 

Claim 7 recites, fourth nodes and the fourth node.  There is insufficient antecedent basis for this limitation in the claim. 

Claim 7 recites, the average resource amount.  There is insufficient antecedent basis for this limitation in the claim. 

Claim 7 recites, determining, as the third node, the fourth node… This limitation is ambiguous.  The examiner is unclear how this limitation should be interpreted.

Claim 8 recites, receiving notification about the container image stored in each node…  The examiner is unclear how a notification can be received from each node when claim 7 recites fourth nodes/fourth node does not have a fourth storage storing the container image.  Furthermore, the examiner is unclear if the fourth nodes/fourth node should be part of the plurality of nodes based on claim 7 and 8.

Claim 9 recites, the amount of resources.  There is insufficient antecedent basis for this limitation in the claim.

Claim 10 recites, the number of containers.  There is insufficient antecedent basis for this limitation in the claim.

Claim 11 is a non-transitory computer-readable recording medium claim corresponding to the method claim 1.  Therefore, rejected based on similar rationale.

The claims 1-11 are rejected because they are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONG U KIM whose telephone number is (571)270-1313. The examiner can normally be reached 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on 5712723652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DONG U KIM/Primary Examiner, Art Unit 2196